DETAILED ACTION
Applicants’ arguments, filed 9 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2014/089160 A1).
Wu et al. (hereafter referred to as Wu) is drawn to microparticles having a negative surface charge and a method of making said microparticles, as of Wu, title and abstract. Wu teaches a method of making a composition in which the particle is made from poly(lactic-co-glycolic) acid (PLGA) and hyaluronic acid, as of Wu, page 39, Example 1, reproduced below.

0.75 g PLGA (Lakeshore DLG 5050 4.5A) was dissolved in 15 ml methylene chloride. The PLGA solution was mixed with 150 ml 1% polyvinyl alcohol solution containing 0.2 gram of hyaluronic acid, and homogenized at 12,500 rpm for 90 seconds on a NISSEN Homogenizer. The resulting emulsion was poured to a glass container and stirred magnetically at 400 rpm for 4 hours to allow the evaporation of the solvent. The nanoparticles were washed three times with distilled water before they were lyophilized. 
Particle size and zeta potential were determined with a Malvern particle size analyzer (Worcestershire, UK). The average particle size was found to be 122.5 nm and zeta potential was -31.2 mV.

Elsewhere in the reference, Wu provides motivation for substituting polyacrylic acid in place of hyaluronic acid, as of Wu, page 15 lines 25-29.
As to step (1) of claim 1, this step requires dissolving 5 grams or more of PLGA in a solvent, in this case methylene chloride, to form a solution. Wu teaches dissolving 0.75 g of PLGA into the solvent methylene chloride to form a solution. This is less than what is required by the instant claims. Nevertheless, the skilled artisan would have been motivated to have increased the amount of dissolved PLGA in order to have made a greater mass of particles. Where the general conditions of a claim are disclosed in the 
As to part (2) of claim 1, Wu teaches emulsifying the PLGA polymer solution into an aqueous solution of hyaluronic acid to form an emulsion. As explained above, the skilled artisan would have been motivated to have used polyacrylic acid instead of hyaluronic acid, as of Wu, page 15 lines 25-29.
As to part (3) of claim 1, Wu teaches evaporation of the solvent and lyophilization of the particles. This forms particles with negative surface charges.
As to part (4) of claim 1, Wu teaches washing the microparticles, as of at least page 12 lines 25-30. With regard to the zeta potential, Wu teaches a negative zeta potential, as of Wu, Example 1, reproduced above. As the method of Wu appears to be the same as that of the instantly claimed invention, the skilled artisan would have expected that the method of Wu would have resulted in retention of the negative zeta potential in the manner required by the instant claims. Something which is old (e.g. the method of Wu) does not become patentable upon the discovery of a new property (that the method retains the negative surface charge), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). 
KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 2, this is an independent claim drawn to the preparation of PLGA microparticles or nanoparticles with negative surface charges via double emulsion. Wu teaches the following, as of page 43, claim 4 of Wu, reproduced below.

The method of claim 1, wherein said emulsion process is a double emulsion process comprising:
(1) dissolving the pharmaceutically acceptable polymer in a first solvent to form a polymer solution;
(2) adding a small amount of a solution of a second solvent to the polymer solution to form a mixture, wherein the first solvent is not miscible or partially miscible with the second solvent, and wherein the solution of 
(3) emulsifying the mixture to form a first emulsion;
(4) emulsifying the first emulsion in the solution of the second solvent to form a second emulsion, wherein the solution of the second solvent optionally comprises a pharmaceutically acceptable negatively charged agent, and optionally further comprises a surfactant; and,
(5) removing the first solvent to form said microparticles or nanoparticles having negative surface charges;
wherein said solution of the second solvent is optionally said aqueous solution.

Wu also teaches a washing step on page 12 lines 25-30. The issue of retaining at least 75% of the zeta potential is discussed in the rejection of claim 1 above and is also applicable in the case of the rejection of claim 2. Additionally, Wu teaches polyacrylic acid as of at least Wu, page 15 lines 25-29, as explained in the rejection of claim 1 above.
Wu differs from the claimed invention because Wu does not require more than 5 grams of PLGA. However, the skilled artisan would have been motivated to have increased the amount of dissolved PLGA in order to have made a greater mass of particles. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method for making a negatively charged PLGA particle are taught by Wu. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable amount of PLGA by routine experimentation. Additionally, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. See MPEP 2144.04(IV)(A).

As to claim 5, Wu teaches the molecular weight of the pharmaceutically acceptable polymer as between 1,000 and 30,000 Daltons, as of Wu, page 10, lines 11-12. In this case, the pharmaceutically acceptable polymer referred to is understood to be the PLGA.
As to claim 6, Wu teaches PLGA polymer having an L/G ratio of from about 95/5 to 5/95, preferably from 85/15 to 15/85, and most preferably about 50/50, as of Wu, page 6, lines 28-30.
As to claim 7, Wu teaches PLGA with two terminal carboxyl groups, as of Wu, page 40 lines 25-30. Carboxyl groups are understood to be negatively charged at neutral pH. Wu also teaches a polymer with negatively charged terminal groups as of Wu, page 42, part (c) of claim 1 of Wu.
As to claim 10, Wu teaches a zeta potential of from -35 mV to -85 mV, as of Wu, page 4 line 3. This overlaps with the claimed zeta potential. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 11, Wu teaches methylene chloride as the solvent in which the PLGA is dissolved, as of Wu, Example 1, reproduced above. Wu also teaches methylene chloride, ethyl acetate, or chloroform, as of Wu, page 3 lines 5-6.
As to claim 12, Wu teaches that the solution of the second solvent optionally further comprises a surfactant, as of Wu, page 3 lines 3-6.

As to claim 14, Wu teaches homogenization, mechanical stirring, and/or microfluidization, as of Wu, page 4 lines 18-19.
As to claim 15, Wu teaches that the first solvent is removed through solvent exchange and/or evaporation, as of Wu, page 4, lines 20-21.
As to claim 16, Wu teaches an active pharmaceutical ingredient, as of Wu, page 3, line 2.
As to claim 17, Wu teaches that the active pharmaceutical ingredient is encapsulated within the nanoparticles or microparticles, as of Wu, page 24, last line to page 25, first line.
As to claim 18, Wu teaches that the active pharmaceutical ingredient is is covalently attached to the surface of the microparticles or nanoparticles via covalent bonds, as of Wu, page 6, lines 14-15.
As to claims 19-20, these claims further limit claim 1 by requiring a larger amount of PLGA than what is required by claim 1. These limitations are insufficient to overcome the previously applied rejection. Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. See MPEP 2144.04(IV)(A). Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method for making a negatively charged PLGA particle are 
Note Regarding Reference Date: The instant application ultimately claims benefit to provisional application 62/432,810, filed 11 December 2016. Wu was published on 12 June 2014. This is over a year prior to the earliest effective filing date of the instant application. As such, Wu is prior art under AIA  35 U.S.C. 102(a)(1). Additionally, since Wu was published over a year prior to the earliest effective filing date of the instant application, the exceptions under AIA  35 U.S.C. 102(b)(1)(A) and 102(b)(1)(B) would not appear to be applicable.


Response to Arguments Regarding Obviousness Rejection
In applicant’s response on 9 February 2021 (hereafter referred to as applicant’s response), applicant makes various arguments regarding the previously applied rejection. These arguments are addressed below.
As an initial matter, the only matters of dispute between examiner and applicant between the prior art and the claimed invention appear to surround the issues of reaction scale and zeta potential. These issues are addressed below.
(a) Scale: The examiner takes the position that the prior art teaches all of the required method steps of the instantly claimed method but at a smaller scale than what is required by the instant claim. See page 7, second paragraph of the previous office action on 12 November 2020.
(b) Zeta Potential: Applicant appears to argue that the increased scale of the claimed method as compared with the prior art results in a more negative zeta potential. There is a disagreement on this issue.
Other than issues of scale and zeta potential, no other alleged differences between the claimed invention and prior art appear to have been addressed in applicant’s response.
In applicant’s response, page 2, lines 19-20, applicant argues that what is not taught is that mere scaling up of the process of the prior art can achieve higher (i.e. more negative) zeta potentials.
This is not persuasive because the zeta potentials of the methods of prior art reference Wu appear to overlap with the claimed method. Wu teaches a zeta potential of -35 mV to -85 mV, as of Wu, page 4, line 3. Also see page 8, second paragraph of the prior office action on 12 November 2020. This appears to overlap with the claimed zeta potential. As such, there does not appear to be evidence that the method of the instant application results in a zeta potential that is more negative than what can be achieved by Wu. Therefore, the argument that scaling up of the process can achieve higher (i.e. more negative) zeta potentials than what has been taught by Wu is not persuasive because Wu has achieved the same zeta potentials achieved in the instant application.
In applicant’s response, page 2, second to last paragraph, applicant provides the analogy that if a process for decaffeinating coffee is not taught in the prior art, that process can be patented even if decaffeinated coffee is itself not itself novel. While the examiner does not disagree with applicant’s position regarding the hypothetical 
Applicant previously submitted various declarations in applicant’s prior response on 2 November 2020. The examiner previously addressed these on pages 11-12 of the prior office action on 12 November 2020. Applicant responded to the examiner’s position regarding the declarations, as of applicant’s most recent response on the paragraph bridging pages 2-3, which is reproduced below.

Regarding the discussion of the Declarations filed in the '439 application at pages 11 and 12 of the Office Action, it is acknowledged that durability in maintaining charge after washing is achieved in both the Wu '160 small scale process, as well as the claimed large scale process. However, it is not true that durability in maintaining the charge is achieved in any process for making negatively charged particles, such as a simple coating process by nanoprecipitation. Please note that the process used in the Declarations to make the particles include larger scaled processes, as claimed. The Declarations establish that the scaled processes consistently make higher zeta potentials which is unexpected.

This is not persuasive. Applicant’s arguments that the declarations include larger scaled processes does not appear to address the point which was set forth by the examiner’s response on pages 11-12 of the prior office action on 12 November 2020. On pages 11-12 of the prior office action, the examiner made the point that a process disclosed in the declaration appears to have retained well above 75% of its negative 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-2, 4-7, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-59, 61-75, and 77-85 of copending Application No. 14/916,439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Instant claim 1 is drawn to a method of making single emulsion to make a PLGA microparticle or nanoparticle comprising polyacrylic acid and having a negative charge. Instant claim 2 is drawn to double emulsion used to make such a nanoparticle.
Copending claim 44 is drawn to a double emulsion method of making a PLGA nanoparticle with a negative surface charge. Said negatively charged polymer may be polyacrylic acid, as of copending claim 46.
The instant and copending claims differ because the instant claims require 1 gram or more of PLGA to be used, whereas the copending claims do not require 1 gram or more of PLGA. Nevertheless, the skilled artisan would have been motivated to have optimized the amount of PLGA used in the method of the copending claims to have been within the range required by the instant claims.
With regard to instant claim 1, the examiner notes that instant claim 1 is drawn to a method of conducting a single emulsion, whereas the copending claims are drawn to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,780,053 (formerly US application 16/676,195). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Instant claim 1 is drawn to a method of making single emulsion to make a PLGA microparticle or nanoparticle comprising polyacrylic acid and having a negative charge. 
Conflicting claim 1 is drawn to a method of preparation of a composition comprising microparticles and nanoparticles with a negative surface charge. Said method entails making aqueous solutions of polyacrylic acid and polyvinyl alcohol, a separate organic solution of PLGA, forming an emulsion, and removing the solvents to result in a particle with a negative surface charge.
The instant and conflicting claims differ because the instant claims require 1 gram or more of PLGA to be used, whereas the conflicting claims do not require 1 gram or more of PLGA. Nevertheless, the skilled artisan would have been motivated to have optimized the amount of PLGA used in the method of the conflicting claims to have been within the range required by the instant claims.



Response to Arguments Regarding Double Patenting Rejections
In applicant’s response, page 3, applicant argues that both double patenting rejections correspond to Wu et al. (WO 2014/089160 A1). As such, applicant appears to argue that applicant’s arguments regarding the Wu reference also apply to the double patenting rejections.
This is not persuasive. To the extent that it is true that the arguments provided by applicant regarding the obviousness rejection also apply to the double patenting rejection, these arguments are not persuasive. As such, the double patenting rejections are maintained for essentially the same reason that the obviousness rejections have been maintained.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612